Citation Nr: 1130491	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a June 2005 rating decision that denied entitlement to a total disability evaluation based on individual unemployability (TDIU).  

2.  Entitlement to an effective date prior to February 29, 2008, for the grant of a TDIU.  

3.  Entitlement to an effective date prior to May 27, 2003, for the grant of a 50 percent rating for service-connected dysthymia, to include the issue of whether the assignment of the May 27, 2003 effective date was the result of CUE.  


ATTORNEY FOR THE BOARD

M. T., Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to June 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2006, July 2008, April 2010, and May 2010 decisions rendered by the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the February 2006 decision, the RO granted a May 27, 2003 effective date, but not earlier, for the assignment of a 30 percent rating for service-connected dysthymia.  The Veteran disagrees with the effective date assigned.  In a January 2008 decision, the disability rating was increased to 50 percent, also effective May 27, 2003.  

In the July 2008 decision, the RO granted entitlement to TDIU, effective February 29, 2008.  The Veteran disagrees with the effective date assigned.  

In the April 2010 decision, the RO found no CUE in a June 2005 decision that denied entitlement to TDIU.  

In the May 2010 decision, the RO found no CUE in the assignment of a May 27, 2003 effective date for a 50 percent evaluation for service-connected dysthymia.  The Veteran has filed a timely appeal of both the April 2010 and May 2010 decisions.  


FINDINGS OF FACT

1.  The RO's June 2005 decision to deny entitlement to TDIU did not represent an unreasonable application of then-extant law to the facts that were then known; any error committed by the RO was not outcome determinative.  

2.  The Veteran did not file an appeal to the June 2005 RO decision that denied entitlement to TDIU.  

3.  On February 29, 2008, the RO received a claim for increased rating based on individual unemployability.  

4.  The Veteran did not file a timely notice of disagreement to an April 2002 RO decision that assigned a 10 percent rating for dysthymia, effective June 19, 2000.  

5.  On May 27, 2003, the RO received a document that can be reasonable construed as a claim for an increased rating for dysthymia.  It was not factually ascertainable prior to such date that an increase in disability had occurred.  

6.  The February 2006 decision that granted a 30 percent rating for dysthymia effective May 27, 2003, is not final, and therefore is not the appropriate subject of a motion for revision or reversal on the basis of CUE.  


CONCLUSIONS OF LAW

1.  The June 2005 RO decision that denied entitlement to TDIU was not the product of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a)(2010).  

2.  The requirements for an effective date prior to February 29, 2008, for the award of a total rating for compensation based upon individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400, 4.16 (2010).   

3.  The requirements for an effective date prior to May 27, 2003, for the award of a 50 percent rating for service-connected dysthymia have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400, 4.16 (2010).   

4.  In the absence of a final decision, the claim to reverse or revise the February 2006 RO decision that granted a 30 percent rating for dysthymia effective May 27, 2003, on the grounds of CUE, is dismissed without prejudice.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a)(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Although the VCAA is generally applicable to all claims filed on or after the date of its enactment, it does not apply to CUE claims.  Rather, in Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that there is nothing in the text or the legislative history of VCAA "to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  A claim of CUE is not by itself a claim for benefits; CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE claims.  See also 38 C.F.R. § 20.1411(c), (d).

The discussion of the VCAA that follows is limited to the principles that apply to the assignment of an effective date in the context of a direct appeal from an award of TDIU and of an increased rating for dysthymia.


A. The Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

The Court has held that the VCAA notice requirements apply generally to all five elements of a service connection claim; namely, (1) veteran status, (2) existence of a disability, (3) a connection between the veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, notice with respect to each of these elements must be provided to the claimant prior to the initial unfavorable decision by the AOJ.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify with respect to the earlier effective date issues that are currently being adjudicated.  By way of a VCAA notice letter sent to the Veteran in March 2006 and March 2008, the AOJ informed the Veteran of the manner in which effective dates are assigned.  

B. The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

Here, the Board finds that the duty to assist has been fulfilled with respect to the earlier effective date issues that are currently being adjudicated.  A medical examination and/or opinion is not necessary.  The Veteran's applications for benefits are of record, as are all pertinent procedural documents.  VA outpatient treatment records are of record.  The Veteran has submitted a medical statement accompanied by a waiver of initial AOJ review.  Additionally, he has submitted voluminous records documenting his contentions on appeal.  There is no suggestion in the record that any additional evidence relevant to these issues is available.  No further development action is required. 

II.  Motion Alleging CUE in the June 2005 Decision Denying TDIU

Prior to analyzing the matter, it is important to first note the criteria for an award of TDIU.  A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2007).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.

By way of history, in a May 1999 decision, the Oakland, California RO, in pertinent part, granted service connection for depression, then rated as non-compensably disabling.  It also granted service connection for eleven other disabilities, namely, an adductor muscle strain of the right hip, hypertension, left carpal tunnel syndrome, right carpal tunnel syndrome, pes planus, left retropatellar pain syndrome, right retropatellar pain syndrome, plantar warts, recurrent lipomas with excision from the left thigh, chest, abdominal wall and left forearm, a chip fracture to the right ankle, and residuals of an excision of a left calf lesion.  The highest rated disability was rated as 20 percent disabling, four disabilities were rated as 10 percent disabling, and seven disabilities were rated as 0 percent disabling.  In sum, they resulted in a combined 50 percent rating.  In the decision, the RO also denied service connection for low back pain, a right shoulder condition and a left shoulder condition.  The Veteran filed a notice of disagreement as to the denial of the claims of service connection for a back and bilateral shoulder disability.  He also disagreed with the initial non-compensable evaluation assigned for depression.  He was afforded a Statement of the Case in July 2000 in which the RO set forth its reasons and bases for the decision.  He did not, however, file a substantive appeal.  

In an April 2002 decision, the RO continued the denial of service connection for a back and bilateral shoulder disability.  It granted a 10 percent rating for service-connected depression, effective June 19, 2000.  This resulted in a combined evaluation of 60 percent.  

Over one year later, in May 2003, the Veteran claimed entitlement to an earlier effective date for the assignment of a 10 percent rating for service-connected depression.  In June 2003, the RO advised the Veteran that his request was outside of the one-year time period to qualify as a timely notice of disagreement to the April 2002 decision.  It further advised him that it would treat his statement as a new claim for an increased rating.  

Despite such, in a September 2003 decision, the RO assigned a July 1, 1998 effective date for the assignment of a 10 percent rating for service-connected depression. 

In August 2004, VA sent a letter to the Veteran asking him to identify evidence pertinent to the claim for an increased rating for depression.  In addition, he was scheduled to undergo a VA examination in January 2005.  

Thereafter, the RO received VA outpatient treatment records.  A November 2002 record, for instance, noted diagnoses of alcohol abuse and depression.  It noted that he binge drinks every three days.  

He underwent VA examination in January 2005.  The report indicates that the examiner did not review the Veteran's claims folder but did review medical records provided by the Veteran and VA records that were available electronically.  The examiner noted that the electronic records were from March 2002 up til the date of examination.  The examiner noted that the Veteran had not worked since 2001 and had difficulty with motivation.  He had a history of alcohol abuse.  The Veteran reported drinking one bottle of rum in a sitting approximately three times a week.  The examiner noted that the Veteran's lack of employment appeared to be due to lack of motivation and fatigue; however, it was "unclear as to the origin of this fatigue and lack of motivation at this time."  A mental status examination yielded diagnoses of cyclothymia, alcohol dependence, and caffeine dependence.  The examiner stated that it was difficult to determine the symptoms of his depressive disorder due to his large amount of alcohol consumption and the possibility of an alcohol-induced mood disorder.  She stated that if the Veteran were sober, it was anticipated that cyclothymic and/or dysthymic mood disorders would only result in minor disruption of his ability to maintain employment.  

In a March 2005 decision, the Indianapolis, Indiana RO assigned a 30 percent rating for dysthymia, effective May 14, 2004.  The combined disability rating was 70 percent.  

In April 2005, the Veteran filed a notice of disagreement as the disability rating and effective date assigned.  He contended that a 50 percent rating was warranted and that the evidence supported an effective date of July 1, 1998.  Thereafter, also in April 2005, he filed a formal application seeking TDIU.  

He underwent a VA general medical examination in May 2005.  Therein, the Veteran related that his unemployability was due solely to depression.  Nevertheless, no psychiatric examination was conducted and he received a physical examination of his other service-connected disabilities.  The VA examiner noted that he had referred the Veteran for a psychiatric examination to determine how service-connected depression related to any unemployability.  The physical examination did not reveal any medical conditions that contributed to unemployability.  

In the June 2005 decision, the RO denied entitlement to TDIU.  The RO found that the Veteran did not meet the schedular requirements for TDIU and that the medical evidence did not show evidence of a medical condition contributing to unemployability.  The Veteran filed a notice of disagreement with that determination.  In April 2006, he was afforded a statement of the case.  However, he never filed a substantive appeal.  As such, the decision became final as to the evidence then of record.  

The Veteran alleges CUE in a June 2005 RO decision that denied entitlement to TDIU.  In a statement received in January 2011, he clarified some of his contentions.  In particular, he alleges that a VA examiner in January 2005 failed to review his claims folder; that a follow-up examination was warranted in order to determine if the Veteran was unemployable due to service-connected disability; that the RO placed inappropriate weight on the results of a January 2005 VA examination; and that the RO failed to determine that he met the schedular criteria for TDIU.  In addition, in a March 2007 correspondence, the Veteran appears to question the finality of the June 2005 decision to deny TDIU.  He identifies a December 2005 statement as proof of his appeal.  

First, with respect to the finality of the June 2005 decision, rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Here, again, while the Veteran filed a timely notice of disagreement, he did not file a substantive appeal following the receipt of the statement of the case.  While the Veteran points to a December 2005 document as proof of an appeal, such document was sent to VA prior to the issuance of the statement of the case, and therefore, cannot be construed to constitute a timely substantive appeal.  

Turning to the merits of the claim alleging CUE:  

Once a decision of the RO becomes final, the decision can be reversed or amended when evidence establishes clear and unmistakable error was made in the adjudication.  38 C.F.R. § 3.105.  

For clear and unmistakable error to exist:

(1) [e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied,

(2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and

(3) a determination that there was clear and unmistakable must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)); Bouton v. Peake, 23 Vet. App. 70 (2008).

"Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute clear and unmistakable, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that clear and unmistakable is a very specific and rare kind of error."  Fugo v. Brown, 6 Vet.  App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

The Board has reviewed the law and the evidence before VA at the time of the 2005 adjudication but does not find CUE in the decision denying entitlement to TDIU.  

First, while it is true that the VA examiner did not review the claims file, this fact alone does not constitute CUE.  Rather, the Court has held that the mere fact that the examiner did not review the claims file does not render an examination inadequate, particularly if it can be shown that the examiner is familiar with the claimant's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, the examiner was familiar with the Veteran's history.  Indeed, the report notes that the examiner reviewed both records provided by the Veteran and contemporaneous VA outpatient treatment records.  

As to the Veteran's contention that a follow-up VA psychiatric examination was warranted, the Board agrees that the Veteran should have been provided a VA psychiatric examination.  Moreover, it is unclear as to why a psychiatric examination was not scheduled; particularly in light of the Veteran's statements that service-connected dysthymic disorder resulted in his inability to maintain employment.  Nevertheless, this failure to obtain a follow-up examination amounts to a breach of VA's duty to assist.  It does not, however, rise to the higher threshold of amounting to CUE.  In this respect, a breach of a duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  

Additionally, contrary to the Veteran's contentions today, the Board does not find that the RO placed too much weight on the examination results.  Rather, at the time of the decision, there was scant contemporaneous medical evidence pertinent to the claim.  Additionally, the examination results did not show that the service-connected orthopedic disabilities resulted in impairment in employability.  Regardless, disagreements as to how facts are weighed do not constitute CUE.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

As to the Veteran's contentions that the RO misapplied the schedular criteria for TDIU, the record did not show that the Veteran had a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more with sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  As to the origin of the service-connected disabilities, they did not result from common etiology or a single accident, nor were they limited to a single body system.  They were not the result of multiple injuries incurred in action and the Veteran was never a prisoner of war.  However, he did receive service-connected compensation for disabilities affecting both upper extremities (bilateral carpal tunnel syndrome) and both lower extremities (bilateral retropatellar pain syndrome and pes planus), and the RO added a "bilateral factor" when rating the disabilities under Diagnostic Codes 8515, 5276, and 5252.  Hence, under 38 C.F.R. § 4.16, the RO erred by failing to consider whether these disabilities should be considered one 40 percent disability for purposes of meeting the schedular criteria for TDIU.  

The failure to discuss this provision of law, however, is not an outcome determinative error.  Even if the RO had determined that the Veteran met the schedular criteria under 38 C.F.R. § 4.16(a), there still must be evidence to show that he was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Here, the Veteran did not contend and the results of the VA examination did not show that the non-psychiatric disabilities resulted in problems with employability.  What the RO was left with were the Veteran's lay assertions that the dysthymic disorder caused him to be unable to secure substantially gainful occupation.  These lay assertions, however, were not followed by objective medical evidence.  As such, the Board will not substitute its judgment for the RO's judgment at the time of the decision.  Simply to allege CUE on the basis that previous adjudications improperly weighed and evaluated the evidence, or failed to apply the benefit-of-the-doubt doctrine, or failed to give reasons and bases, can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

III.  Effective Date Prior to February 29, 2008 for the Grant of TDIU

As noted, entitlement to TDIU was denied by way of the June 2005 RO decision.  The Veteran filed a notice of disagreement with that decision in July 2005.  In April 2006, the RO issued a statement of the case.  The Veteran did not, however, file a substantive appeal.  The next correspondence from the Veteran was received in March 2007.  In that correspondence, the Veteran states that he disagrees with the rating decision dated March 10, 2006 and states that the effective date for the grant of 30 percent for chronic depression should be the date after he was discharged from the Navy.  In addition, he contended that a higher disability rating was warranted for depression.  On the fifth page of the correspondence, the Veteran indicates that he appealed the June 2005 decision to deny TDIU.  He identifies a December 2005 statement as proof of his appeal.  

On February 29, 2008, the RO received a claim for increased rating based on individual unemployability.  

Thereafter, on March 7, 2008, the RO received a substantive appeal for his claim seeking an earlier effective date for the assignment of a 50 percent disability rating for dysthymia.  The correspondence was accompanied by 106 pages of enclosures.  Therein, the Veteran again draws attention to a December 2005 statement in support of his application for TDIU.  

The Veteran underwent a VA examination in July 2008.  Therein, following a psychiatric examination, the examiner concluded that the Veteran was not able to maintain physical or sedentary employment.  The examiner noted that the primary symptoms which created concern were the Veteran's difficulty focusing, incongruent emotional reactions, difficulty containing his anger, interpersonal difficulties, and decreased motivation.  

In the July 2008 decision, the RO granted entitlement to TDIU, effective February 29, 2008.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.400 (2010).  Unless specifically provided otherwise, the effective date of an award based on a claim for increase (which includes a claim for individual unemployability) shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R.  § 3.400.  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2008); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Such claims are to be liberally construed.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2010); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene judicial precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

The Court has held that before VA can adjudicate an original claim for benefits "the claimant must submit a written document identifying the benefit and expressing some intent to seek it" and that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  The Court has also held that "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  

Upon review of the evidence of record, the Board finds that the February 29, 2008, effective date assigned for the grant of TDIU constitutes the earliest effective date available under law.  First, the Board concludes that there were no pending and unadjudicated claims that had been filed prior to February 29, 2008.  In addition, as noted, the June 2005 RO decision denying entitlement to TDIU was not appealed and is final.  

The Veteran contends that the award of TDIU should be made effective the date following discharge from service because he has been unemployed since that time.  While it may be true that the Veteran has been unemployed since discharge, such fact alone does not require the assignment of an earlier effective date.  Rather, as noted above, the law requires affirmative steps on the Veteran's behalf in notifying VA of his intention to file a claim.  Here, following the final adjudication of the claim in June 2005, the Veteran did not notify VA of his intention to claim TDIU until February 29, 2008, the date of receipt of the claim.  A review of the evidence in the one year period prior to the filing of the formal claim does not reveal evidence of an informal claim for benefits, nor does the evidence establish that it was factually ascertainable that the criteria for TDIU were met.  It is also significant that prior to such time, other than the Veteran's contentions regarding employability, the law and the evidence did not support allowance of the claim.  The evidence must show that the difficulty maintaining employment is the result of the service-connected disability or disabilities, and, significantly, VA must be on notice of the Veteran's claim for benefits.  Here, when the RO adjudicated the claim in 2005, the weight of the evidence was against the claim.  Significantly, the RO relied on VA examination results which did not show that the service-connected disabilities impaired employability.  Following receipt of the claim in 2008, the Veteran underwent further VA examination.  Those examination results provided the evidence to support the claim.  


IV.  Assignment of the May 27, 2003 Effective Date for Dysthymia 

In an April 2002 decision, the Oakland, California RO assigned a 10 percent disability rating for service-connected chronic depression, effective June 19, 2000.  Notice of such decision was sent to the Veteran's then address of record.  He did not, however, file a notice of disagreement within one year following the decision.  Instead, on May 27, 2003, the RO received a document titled "Notice of Disagreement."  The RO interpreted the letter as a new claim for increase and as an inferred claim for TDIU.  He was advised via a June 23, 2003, letter that his statement did not constitute a timely notice of disagreement with the April 2002 decision.  

Nevertheless, in a September 2003 decision, the RO assigned a July 1, 1998, effective date for the assignment of a 10 percent rating for dysthymia.  

In a March 2005 decision, the Indianapolis, Indiana RO assigned a 30 percent rating for dysthymia, effective May 14, 2004.  In April 2005, the Veteran filed a notice of disagreement as the disability rating and effective date assigned.  He contended that a 50 percent rating was warranted and that the evidence supported an effective date of July 1, 1998.  

Thereafter, in a February 2006 decision, the RO granted an earlier effective date of May 27, 2003 for the assignment of the 30 percent disability rating for service-connected dysthymia.  The Veteran sought an even earlier effective date.  He timely appealed that determination by way of the filing of a notice of disagreement in March 2007, and following receipt of a statement of the case, by filing a substantive appeal in March 2008.  

In the January 2008 decision, the RO granted a 50 percent disability rating for service-connected dysthymia.  That rating was made effective May 27, 2003.  

Evidence before the RO included statements from the Veteran, results of January 2005 and May 2005 VA examinations, and VA outpatient treatment records.  Statements from the Veteran indicated that he was unable to work since 2001.  In a statement received in April 2005, the Veteran indicated that he had some of the symptoms necessary for a 50 percent disability evaluation, including impaired judgment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The VA medical examination in January 2005 noted that the Veteran was unemployed and spent the majority of his time watching t.v. and working out.  A psychiatric evaluation yielded diagnoses of cyclothymia, alcohol dependence, and caffeine dependence.  A Global Assessment of Functioning (GAF) score of 45 was assigned.  The examiner noted that the Veteran's lack of employment appeared to be due to lack of motivation and fatigue; however, it was "unclear as to the origin of this fatigue and lack of motivation at this time."  The examiner stated that it was difficult to determine the symptoms of his depressive disorder due to his large amount of alcohol consumption and the possibility of an alcohol-induced mood disorder.  She stated that if the Veteran were sober, it was anticipated that cyclothymic and/or dysthymic mood disorders would only result in minor disruption of his ability to maintain employment.  

As noted, the June 2005 VA examination did not include a psychiatric examination and was focused on the Veteran's other service-connected disabilities.  

A VA outpatient treatment record in August 2005 noted that the Veteran had significantly decreased his alcohol intake but continued to have problems with low energy levels.  Psychological testing in December 2005 yielded a diagnosis of attention deficit disorder.  A GAF of 65 was assigned.  The Veteran was advised to be reevaluated for psychopharmacology, abstain from mood altering drugs, and be educated on the dangers of mixing alcohol with medications.  Notes in 2007 indicated difficulty adapting to prescribed medications.  A December 2008 note, indicated the Veteran's continuing complaints of lack of energy and self motivation.  A psychiatric evaluation revealed that he was inattentive at times, but his thought processes were logical and goal directed.  There was no cognitive impairment or impaired memory.  His mood was seriously depressed and irritable.  There was no suicidal ideation or homicidal ideation.  

The Veteran is seeking an effective date of July 1, 1998, for the assignment of a 50 percent rating for service-connected dysthymia.  The disability has been rated pursuant to 38 C.F.R. § 4.71, Diagnostic Code 9433.  Under such Diagnostic Code, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

Generally, the effective date of an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2010).  An exception to this rule is that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Court has clarified that 38 C.F.R. § 3.400(o)(2) is applicable only where an increase in disability precedes a claim for an increased disability rating.  In other cases, the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 (1997).  Section 3.400(o)(2) is intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty and is not intended to cover situations where a disability worsened gradually and imperceptibly over an extended period of time and there is no evidence of entitlement to increased evaluation prior to the date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).  

Thus, the Court and VA's General Counsel have interpreted the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 as meaning that if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  Harper, 10 Vet. App. at 126-27; VAOPGCPREC 12-98 (1998).  

Here, the Board finds that the claim for increase was filed on May 27, 2003.  There was no communication from the Veteran prior to such date that could constitute an earlier claim for an increased rating for dysthymia.  Since he did not timely appeal the April 2002 decision, this constitutes the earliest claim.  The only remaining issue to be determined is when it was "factually ascertainable" that the service-connected dysthymia met the criteria for a 50 percent rating.  In this case, however, it appears that the increase occurred after the date of the claim.  As discussed above, the evidence prior to May 27, 2003, shows that the Veteran's depression and cyclothymic disorder were significantly influenced by alcohol abuse.  The record does not include evidence that the service-connected dysthymia resulted in occupational and social impairment with reduced reliability and productivity.  As such, there is not evidence that can be used to establish that he met the criteria for a 50 percent rating in the one year period prior to receipt of the formal claim.  

To the extent that the Veteran contends that the February 2006 RO decision that granted a 30 percent rating for dysthymia effective May 27, 2003, contains CUE, the Board notes that a claim for benefits based on CUE is appropriate when there is a prior final rating decision.  Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  Here, the Veteran timely appealed the February 2006 RO decision; thus, finality has not attached to the decision.  Accordingly, it may not be the subject of collateral attack on the basis of CUE.  As such, the motion alleging CUE in the February 2006 RO decision is dismissed without prejudice.  See Simmons v. Principi, 17 Vet. App. 104 (2003); see also Canady v. Nicholson, 20 Vet. App. 393, (2006).   

						(CONTINUED ON NEXT PAGE)


ORDER

The claim to reverse or revise the RO's June 2005 decision that denied entitlement to a total disability evaluation based on individual unemployability, on the grounds of CUE, is denied.  

Entitlement to an effective date prior to February 29, 2008, for the grant of a total disability evaluation based on individual unemployability is denied.  

Entitlement to an effective date prior to May 27, 2003, for the grant of a 50 percent rating for service-connected dysthymia is denied.   

The claim to reverse or revise the February 2006 RO decision that granted a 30 percent rating for dysthymia effective May 27, 2003 on the grounds of CUE is dismissed without prejudice.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


